IN THE SUPREME COURT OF THE STATE OF IDAHO
                                 Docket No. 48454

In Re: Order Certifying Question to the)
Supreme Court of Idaho.                )
---------------------------------------------------
                                       )
UNITED STATES OF AMERICA,              )                  Boise, April 2021 Term
                                       )
   Plaintiff-Respondent,               )                  Filed: August 3, 2021
                                       )
v.                                     )                  Melanie Gagnepain, Clerk
                                       )
ANTONIO FRANCISCO GUTIERREZ,           )
                                       )
   Defendant-Appellant.                )
______________________________________ )


          Certified question of law from the United States Court of Appeals for the Ninth
          District. Jay S. Bybee and Daniel P. Collins, Circuit Judges, and Richard G.
          Stearns, District Judge.

          The answer to the certified question is no.

          Hendrickson Law Firm, P.C., Billings, MT, attorney for Appellant, Antonio
          Gutierrez. Desi Seal argued.

          United States Attorney’s Office, Boise, attorney for Respondent, United States of
          America. Syrena Hargrove argued.

          Idaho Association of Criminal Defense Lawyers (IACDL), Firearms Policy
          Coalition (FPC), Second Amendment Foundation (SAF), Idaho Second
          Amendment Alliance (ISAA), Federal Defender Services of Idaho (FDSI), and the
          Federal Defenders of Eastern Washington and Idaho (FDEWI), attorneys for
          Amicus Curiae.
                                  _____________________
BEVAN, Chief Justice.
        This matter comes to the Idaho Supreme Court as a certified question from the United
States Court of Appeals for the Ninth Circuit. The question certified is:

        Whether an Idaho state court order reducing the defendant’s judgment of conviction
        for felony burglary to a judgment of conviction for misdemeanor petit theft under
        the authority of Idaho Code § 19-2604(2) changes the operative conviction for the

                                                      1
       purposes of Idaho Code § 18-310, which prohibits the restoration of firearm rights
       to those citizens convicted of specific felony offenses? See Idaho Code § 18-310(2).
Based on the plain language of Idaho Code section 19-2604 the answer to the Ninth Circuit’s
question is no. A grant of leniency under Idaho Code section 19-2604(2) does not remove a
defendant originally convicted of an enumerated felony from the reach of section 18-310(2) and
(3).

                         I. FACTUAL AND PROCEDURAL BACKGROUND
       In 2019, Antonio Gutierrez was indicted in the United States District Court for the District
of Montana on four charges: (I) conspiracy to commit robbery affecting commerce (18 U.S.C. §
1951(a)); (II) robbery affecting commerce (18 U.S.C. 1951 § (a)); (III) possession of a firearm in
furtherance of a crime of violence (18 U.S.C. § 924(c)(1)(A)); and (IV) felon in possession of a
firearm (18 U.S.C. § 922(g)(1)). These charges resulted from a robbery of Dotty’s Casino in
Billings, Montana, that involved a firearm.
       The felon in possession of a firearm charge stemmed from Gutierrez’s previous convictions
under Idaho state law for burglary. In 2000, Gutierrez pleaded guilty to two counts of felony
burglary. He was sentenced to the Idaho State Correctional Institution for a fixed term of two years
and a subsequent indeterminate term of three years. On October 29, 2003, acting pursuant to Idaho
Code section 19-2604(2), an Idaho district court ordered Gutierrez’s burglary convictions
“REDUCED to Misdemeanor Petit Theft.” (Capitalization in original). The order specified that
Gutierrez was “not to be considered a convicted felon because he has successfully complied with
the terms and conditions of probation and paid all restitution/reimbursement and fines in full.”
       Before trial on his federal charges, the Government dismissed the conspiracy count and
Gutierrez moved to dismiss the felon in possession of a firearm count because his judgment of
conviction for burglary had been reduced to misdemeanor petit theft. The federal district court
denied Gutierrez’s motion, holding that his final discharge did not restore his firearm rights
because he had been convicted of an enumerated offense under Idaho Code section 18-310(2), and
he had not filed an application with the commission of pardons and parole to have his rights
restored pursuant to section 18-310(3). United States v. Gutierrez, 2018 WL 3611753, at *2 (D.
Mont. July 27, 2018). After a jury trial, Gutierrez was convicted on the remaining three counts,
including the felon-in-possession charge under 18 § U.S.C. 922(g).


                                                 2
       Gutierrez appealed his conviction to the Ninth Circuit, asserting that the district court erred
in determining that he was a felon prohibited from possessing any firearms. The Ninth Circuit
acknowledged that to determine whether a defendant has a qualifying “conviction” under § 922(g),
federal courts must look to state law. See 18 U.S.C. § 921(a)(20) (qualifying “conviction” excludes
“any State offense classified by the laws of the State as a misdemeanor and punishable by a term
of imprisonment of two years or less”). If a federal defendant’s firearm rights have been restored
by operation of state law, his state law conviction is invalidated for the purposes of § 922(g). Van
der Hule v. Holder, 759 F.3d 1043, 1046 (9th Cir. 2014). The Ninth Circuit recognized that the
Idaho Supreme Court has not determined whether a reduction of a judgment of conviction for a
particular felony offense to a judgment of conviction for a misdemeanor offense under Idaho Code
section 19-2604(2), alters the operative judgment of conviction for the purposes of Idaho Code
section 18-310. Thus, the Ninth Circuit certified the question to this Court.

                                    II. CERTIFIED QUESTION
       Whether an Idaho state court order reducing the defendant’s judgment of conviction
       for felony burglary to a judgment of conviction for misdemeanor petit theft under
       the authority of Idaho Code § 19-2604(2) changes the operative conviction for the
       purposes of Idaho Code § 18-310, which prohibits the restoration of firearm rights
       to those citizens convicted of specific felony offenses? See Idaho Code § 18-310(2).
                                   III. STANDARD OF REVIEW
       Courts of the United States may certify a controlling question of law in a pending action to
the Idaho Supreme Court where there is no controlling precedent in Idaho Supreme Court decisions
and the determination would materially advance the orderly resolution of the litigation in the
United States court. I.A.R. 12.3(a). This Court’s role “is limited to answering the certified
question” when the question presented is narrow. Doe v. Boy Scouts of Am., 159 Idaho 103, 105,
356 P.3d 1049, 1051 (2015) (quoting Peone v. Regulus Stud Mills, Inc., 113 Idaho 374, 375, 744
P.2d 102, 103 (1987) (noting that “to now decide [extraneous matters] would result in an advisory
opinion on a question not certified.”). This Court exercises free review over questions of law.
Harrigfeld v. Hancock, 140 Idaho 134, 136, 90 P.3d 884, 886 (2004). “[T]he interpretation of a
statute is a question of law over which this Court exercises free review.” State v. Gomez-Alas, 167
Idaho 857, 861, 477 P.3d 911, 915 (2020) (quoting State v. Osborn, 165 Idaho 627, 629, 449 P.3d
419, 421 (2019)).

                                           IV. ANALYSIS
                                                 3
A.     Gutierrez’s right to possess a firearm was not automatically restored when the district
       court amended his felony burglary conviction to a misdemeanor under Idaho Code
       section 19-2604(2) based on the plain language of the statute.
       This case hinges on the interpretation and interplay between two statutes: Idaho Code
section 19-2604 and Idaho Code section 18-310. Idaho Code section 19-2604 provides a
mechanism for a court to amend a defendant’s prior criminal judgments and convictions.
Subsection (1) empowers courts in some cases to set aside a defendant’s guilty plea and dismiss
the entire case—which “shall have the effect of restoring the defendant to his civil rights.”
Subsection (2) allows district courts to amend certain felony convictions to misdemeanors.
Importantly, section 19-2604(2), which references sentences where the district court retains
jurisdiction for up to 365 days while the defendant serves time in an Idaho Department of
Corrections treatment program known colloquially as a “rider,” is silent as to the restoration of a
defendant’s civil rights. Whether to grant a motion to amend under Idaho Code section 19-2604(2)
rests within the discretion of the district court. State v. Mowrey, 134 Idaho 751, 753, 9 P.3d 1217,
1219 (2000); State v. Wiedmeier, 121 Idaho 189, 191, 824 P.2d 120, 122 (1992).
       Idaho Code section 18-310 governs restoration of civil rights—including firearm rights—
to individuals convicted of Idaho crimes. The general rule is that “upon final discharge, a person
convicted of any Idaho felony shall be restored the full rights of citizenship.” I.C. § 18-310(2).
That said, for individuals convicted of certain enumerated felony offenses, including burglary,
section 18-310(2) bars automatic restoration of “the right to ship, transport, possess, or receive a
firearm[.]” For those individuals, section 18-310 provides a separate mechanism for firearm
restoration: five years after final discharge of their sentence, a person convicted of an enumerated
felony “may make application to the commission of pardons and parole to restore the civil right to
ship, transport, possess or receive a firearm.” I.C. § 18-310(3).
       The original Idaho district court order specified that Gutierrez’s conviction was
“REDUCED to Misdemeanor Petit Theft.” The order stated that Gutierrez was “not to be
considered a convicted felon because he has successfully complied with the terms and conditions
of probation and paid all restitution/reimbursement and fines in full.” Based on this order,
Gutierrez argues the United States district court erroneously denied his motion to dismiss the
“felon in possession of a firearm” charge because his felony conviction no longer existed.
Although U.S.C. § 922(g) is commonly referred to as the “felon in possession” statute, it does not
turn eligibility for prosecution on a defendant’s felony status, per se, but on whether a defendant’s
                                                   4
firearm rights have been suspended. See Van der Hule v. Holder, 759 F.3d 1043, 1046 (9th Cir.
2014).
         Gutierrez argues that although it concerned Idaho Code section 19-2604(1) instead of
subsection (2), his situation is akin to the defendant in Manners v. State Board of Veterinary
Medicine, 107 Idaho 950, 694 P.2d 1298 (1985). In Manners, a veterinarian was charged with the
felony crime of delivery of a controlled substance. 107 Idaho at 951, 694 P.2d at 1299. Manners
entered a guilty plea and the district court later suspended his sentence and placed him on
probation. Id. After Manners successfully completed probation the court allowed him to withdraw
his guilty plea and enter a plea of not guilty. The court entered an order dismissing the charge
against Manners under Idaho Code section 19-2604(1). Id. After the charge was dismissed, the
Board of Veterinary Medicine revoked Manners’ license solely on the basis of his original felony
conviction. Id. On appeal, this Court held that the felony conviction, which had been vacated,
would not support revocation of his license. Id. at 952, 694 P.2d at 1300.
         That said, in State v. Robinson, 143 Idaho 306, 142 P.3d 729 (2006), the Court held that
even if a felony conviction is vacated, in some cases that does not necessarily remove a defendant
from his or her obligation to comply with requirements triggered by the original felony conviction.
After pleading guilty to forcible sexual penetration by the use of a foreign object, Robinson was
placed on probation. 143 Idaho at 307, 142 P.3d at 730. Following the successful completion of
that probation, Robinson moved to have his guilty plea set aside and his case dismissed under
Idaho Code section 19-2604(1). The district court granted his motion. Id. Robinson then moved to
be released from the sex offender registry and have his name expunged from the central record.
Id. The district court denied his motion and the Idaho Supreme Court affirmed. Id. Robinson cited
Manners to argue that because his guilty plea had been set aside and his case dismissed, he could
no longer be considered a person who pleaded guilty to an enumerated offence under the Sexual
Offender Registration Notification and Community Right-to-Know Act. Id. at 309, 142 P.3d at
732. The Court rejected Robinson’s argument, stating that “Manners stands only for the
proposition that I.C. § 19-2604(1) provides prospective relief, not retrospective relief.” Id. at 309,
142 P.3d at 732. The Court held that although Idaho Code section 19-2604 can restore a person’s
civil rights, it cannot remove the statutory consequences that accompanied the sexual offense
Robinson committed. Thus, once Robinson pleaded guilty, he was in the purview of the
registration act. Id.
                                                  5
        In sum, Robinson holds that even if a felony conviction is vacated, the defendant may have
to comply with statutory consequences that accompanied the original felony offense. Gutierrez
claims that his situation is distinguishable because his felony conviction of burglary had no other
statutory requirements compared to the registration requirement in Robinson. Gutierrez proposes
that once his conviction was amended to a misdemeanor under section 19-2604(2), he no longer
held one of the enumerated felony offenses described in section 18-310(2), thus, section 18-310(3)
no longer applied and he did not need to take any additional steps to restore his civil rights.
        The Amici 1 contend the relationship between the courts and the commission of pardons
and parole supports Gutierrez’s interpretation that section 18-310 automatically restores firearm
rights to those who receive a charge reduction order under section 19-2604(2). In particular, when
an offender remains under the jurisdiction of the court—and when the court is tasked with
supervising and evaluating the offender’s performance and rehabilitation—section 19-2604 gives
the court authority to decide whether that offender has earned a measure of relief from his original
conviction (either dismissal of the charges under section 19-2604(1), or their reduction from a
felony to a misdemeanor under section 19-2604(2)). By contrast, when an offender has been placed
in the custody of the Idaho Department of Correction—or if he has already completed serving his
sentence—then section 18-310(3) gives the commission of pardons and parole authority to decide
whether that offender should receive relief. See, e.g., I.C. § 18-310(3). The Amici argue Gutierrez’s
interpretation operationalizes the allocation of authority between the commission and the court
that sections 18-310 and 19-2604 are intended to accomplish. Under his interpretation, the
commission plays an important role in evaluating whether one group of offenders—those not
subject to the courts’ continued jurisdiction—should have their firearm rights restored. But, courts
also retain a role in this assessment in that they can evaluate whether individuals under their
supervision have proven themselves worthy of having their conviction reduced from a felony to a
misdemeanor or dismissed entirely.
        The objective of statutory interpretation is “to derive the intent of the legislative body that
adopted the act.” State v. Owens, 158 Idaho 1, 3, 343 P.3d 30, 32 (2015) (quoting State v. Dunlap,


1
  The Idaho Association of Criminal Defense Lawyers, Firearms Policy Coalition, Second Amendment Foundation,
Idaho Second Amendment Alliance, Federal Defender Services of Idaho, and the Federal Defenders of Eastern
Washington and Idaho (collectively “the Amici”) filed an amicus brief in support of Gutierrez.


                                                     6
155 Idaho 345, 361, 313 P.3d 1, 17 (2013)). Interpretation of a statute begins with its plain
language. Id. The statute is considered as a whole, with each word being given its “plain, usual,
and ordinary meaning[ ].” Id. When the language of a statute is unambiguous, the clearly expressed
intent of the legislature must be given effect; the Court need not go beyond the plain meaning of
the statute. Id.
        Gutierrez’s interpretation and the position taken by the Amici ignore the plain language of
sections 19-2604 and 18-310. First, Idaho Code section 19-2604(1) specifies that when a defendant
receives a dismissal under that subsection it “shall have the effect of restoring a defendant to his
civil rights.” However, the statute does not specify what effect, if any, a grant of leniency
subsection (2) has. The Government contends this makes sense because “the greater grant of
leniency results in the greater restoration of rights.”
         “This Court has been reluctant to second-guess the wisdom of a statute and has been
unwilling to insert words into a statute that the Court believes the legislature left out, be it
intentionally or inadvertently.” Saint Alphonsus Reg’l Med. Ctr. v. Gooding Cty., 159 Idaho 84,
89, 356 P.3d 377, 382 (2015); see also Estate of Bell v. Commissioner, 928 F.2d 901, 904 (9th Cir.
1991) (“Congress is presumed to act intentionally and purposely when it includes language in one
section but omits it in another.”). The legislature included the automatic restoration of a
defendant’s civil rights in Idaho Code section 19-2604(1) and omitted it in subsection (2). It would
be inappropriate for us to conclude that Gutierrez’s civil rights were automatically restored
applying the plain language of the statute.
        Second, this Court’s comments in Rich v. State, 159 Idaho 553, 364 P.3d 254 (2015) are
relevant to the analysis here of both sections 19-2604 and 18-310. The Court recognized the
distinction between section 19-2604(1) and subsection (2), and that those two subsections, read
together, support the Government’s suggestion that Gutierrez still needed to comply with section
18-310(3) even though his felony had been amended to a misdemeanor conviction under section
19-2604(2). Rich was indicted for the felony crime of rape, an enumerated offense under Idaho
Code section 18-310. Id. at 554, 364 P.3d at 255. Rich was later granted relief under Idaho Code
section 19-2604(2) and his conviction was reduced to a misdemeanor. Id. Much like Gutierrez’s
order, the district court’s order specified “the Judgment is hereby deemed a misdemeanor
conviction, thereby restoring [Mr. Rich] to his civil rights.” Id. Rich later sought a declaratory
judgment to establish that the section 19-2604(2) reduction restored all his civil rights, including
                                                   7
his firearm rights. Id. The district court dismissed the case on two grounds: (1) Rich lacked
standing; and (2) based on Idaho Code section 18-310, the appropriate mechanism to restore Rich’s
civil rights was through application to the commission of pardons and parole, not through the
district court. Id.
        Rich only appealed one ground, thus, this Court affirmed the district court’s dismissal on
appeal as a matter of procedure. Id. at 555, 364 P.3d at 256 (“Where a lower court makes a ruling
based on two alternative grounds and only one of those grounds is challenged on appeal, the
appellate court must affirm on the uncontested basis.”). However, in a footnote the Court
recognized that at the time Rich committed the rape, section 18-310 required application to the
commission of pardons and parole to have his right to ship, transport, possess or receive a firearm
restored. Id. at n.3. The Court also made a point of distinguishing between a district court setting
aside a defendant’s plea and dismissing the case under Idaho Code section 19-2604(1), which
“shall have the effect of restoring the defendant to his civil rights” and deeming a judgment to be
a misdemeanor conviction under subsection (2). Id.
        We now affirmatively hold that when a conviction has been amended under subsection (2),
instead of vacated under subsection (1), the defendant convicted of one of the listed felonies in
Idaho Code 18-310(2) must take an additional step to restore his right to ship, transport, possess
or receive a firearm—the defendant must comply with section 18-310(3) and apply to the
commission of pardons and parole.
        That said, if Gutierrez’s firearm rights were not automatically restored once his felony
conviction was amended to a misdemeanor, the Amici argue that Idaho Code section 18-310
violates the Idaho Constitution, which guarantees the individual right to keep and bear arms to
everyone who is not a “convicted felon.” This guarantee is in article 1, section 11, which reads as
follows:

        The people have the right to keep and bear arms, which right shall not be abridged;
        but this provision shall not prevent the passage of laws to govern the carrying of
        weapons concealed on the person nor prevent passage of legislation providing
        minimum sentences for crimes committed while in possession of a firearm, nor
        prevent the passage of legislation providing penalties for the possession of firearms
        by a convicted felon, nor prevent the passage of any legislation punishing the use
        of a firearm. No law shall impose licensure, registration, or a special taxation on
        the ownership or possession of firearms or ammunition. Nor shall any law permit
        the confiscation of firearms, except those actually used in the commission of a
        felony.
                                                  8
Idaho Const., art. 1, § 11.
       In general, this Court “is obligated to seek an interpretation of a statute that upholds it[s]
constitutionality.” Regan v. Denney, 165 Idaho 15, 19, 437 P.3d 15, 19 (2019).

       Whenever an act of the Legislature can be so construed and applied as to avoid
       conflict with the Constitution and give it the force of law, such construction will be
       adopted by the courts; and it is held by many courts that where there is room for
       two constructions of a statute, both equally obvious and equally reasonable, the
       court must, in deference to the Legislature of the state, assume that it did not
       overlook the provisions of the Constitution, and designed the act to take effect.
State v. Olivas, 158 Idaho 375, 380, 347 P.3d 1189, 1194 (2015) (quoting Grice v. Clearwater
Timber Co., 20 Idaho 70, 77, 117 P. 112, 114 (1911)).
       The Amici suggest that to avoid an unconstitutional interpretation of section 18-310, this
Court need only hold that it does not apply to recipients of charge-reduction orders under section
19-2604(2) because—once the charge reduction order is entered—those individuals are no longer
felons and no longer have felony convictions. This sentiment is shared by the dissent, which
contends that “the legislature may impose limitations on the possession of firearms by a convicted
felon. Idaho Const., art. 1, § 11. The legislature may not, however, impose such limitations on a
convicted misdemeanant.” However, the dissent fails to recognize that the legislature authorized
the trial court to impose the firearm restriction when Gutierrez was convicted of burglary in 2000,
which the district court properly did. Importantly, no restrictions were imposed or lifted by the
district court after that. Thus, the district court’s original limitation was never altered—it remained
in force. Put another way, the dissent’s analysis disregards that Gutierrez’s rights were suspended
under section 18-310 when he was convicted of a felony in 2000, and they were not automatically
restored once his conviction was amended to a misdemeanor. The suspension stemmed from
Gutierrez’s status in 2000, not his status in 2003 when his conviction was amended. Ongoing
consequences of the original felony may continue even after relief is granted under section 19-
2604. See Robinson, 143 Idaho at 310, 142 P.3d at 733 (“Idaho Code § 19-2604(1) . . . cannot act,
in this instance, to remove the statutory consequences of committing a sexual offense. Such
removal would require a retrospective application . . . .”). Thus, just as Robinson had to comply
with another statute (Idaho Code section 18-8304) even after his conviction was vacated, Gutierrez
had to comply with Idaho Code section 18-310(3) to restore his firearm rights, even though his
conviction had been amended to a misdemeanor.

                                                  9
        Our decision today is narrowly tailored to the question regarding the automatic restoration
of firearm rights, which is specifically governed by statute. This opinion does not support the
inference that a defendant who has had his conviction amended to a misdemeanor would still carry
the trappings of a felony conviction in any area other than firearm rights. As an example, such an
individual would be fully eligible to vote, to serve on a jury, or to hold public office. See I.C. § 18-
310(2) (“Upon final discharge, a person convicted of any Idaho felony shall be restored the full
rights of citizenship” with the exception of “the right to ship, transport or receive a firearm” for
those convicted of enumerated felony) (emphasis added); see also Robinson, 143 Idaho at 309,
142 P.3d at 732 (Idaho Code section 19-2604 provides prospective relief, not retrospective relief).
Otherwise, such an interpretation could imply that a defendant could be considered convicted of
both a felony, and a misdemeanor, for the same conduct. That conclusion does not flow from the
Court’s holding today. Our holding is that the firearm restrictions that were initially imposed by
operation of Idaho Code section 18-310 are not automatically restored unless a conviction is
vacated under Idaho Code section 19-2604(1). In all other circumstances, the suspension of firearm
rights, once in place, can be restored only by following the explicit mandate of section 18-310. For
the offenses listed in section 18-310(2), one must make an application to the commission of
pardons and parole not less than five years after the date of final discharge. I.C. § 18-310(3).
Consistent with this Court’s holding in Manners, when a felony conviction has been vacated or
amended, it cannot support prospective penalties or consequences based on the original conviction.
107 Idaho at 952, 694 P.2d at 1300. Contrary to the assertions of the dissent, this interpretation is
not in conflict with Article I, Section 11 of the Idaho Constitution; it focuses solely on the statutory
consequences for those who commit felonies. Our holding today merely upholds the policy of the
legislature that the serious consequences for a defendant’s felonious behavior remain in effect—
even when a defendant’s felony conviction is later reduced to a misdemeanor—unless the
defendant complies with Idaho Code section 18-310.
                                           V. CONCLUSION
        Based on the plain language of Idaho Code sections 19-2604 and 18-310, the answer to the
Ninth Circuit’s question is no. A grant of leniency under Idaho Code section 19-2604(2) does not
remove a defendant originally convicted of an enumerated felony from the reach of section 18-
310(2) and (3).
        Justices MOELLER and BURDICK, CONCUR.

                                                  10
BRODY, J., dissenting.

       I respectfully dissent because, in my view, the majority’s interpretation of the relationship
between Idaho Code section 19-2604(2) and Idaho Code section 18-310(2) would result in a
violation of Article I, Section 11 of the Idaho Constitution. To avoid such a constitutional violation,
I would hold that, under Idaho Code section 18-310(2), “a person convicted of any Idaho felony”
does not include a person who has been deemed to be convicted of a misdemeanor pursuant to
Idaho Code section 19-2604(2). Consequently, I would answer the certified question from the
United States Court of Appeals for the Ninth Circuit in the affirmative.
       The people’s right to possess firearms is enshrined in the Idaho Constitution:
       The people have the right to keep and bear arms, which right shall not be abridged;
       but this provision shall not prevent the passage of laws to govern the carrying of
       weapons concealed on the person nor prevent passage of legislation providing
       minimum sentences for crimes committed while in possession of a firearm, nor
       prevent the passage of legislation providing penalties for the possession of firearms
       by a convicted felon, nor prevent the passage of any legislation punishing the use
       of a firearm. No law shall impose licensure, registration or special taxation on the
       ownership or possession of firearms or ammunition. Nor shall any law permit the
       confiscation of firearms, except those actually used in the commission of a felony.
Idaho Const. art. I, § 11. Our Constitution makes it clear that, in most instances, the legislature
shall not abridge the people’s right to possess firearms. Id. With that said, however, the Idaho
Constitution does not “prevent the passage of legislation providing penalties for the possession of
firearms by a convicted felon . . . .” Id. (emphasis added). In other words, the legislature may enact
a statute that prohibits a convicted felon from possessing firearms without offending the Idaho
Constitution. Id.
       When the district court amended Gutierrez’s judgment of conviction on October 29, 2003,
“the amended judgment [was] deemed to be a misdemeanor conviction.” I.C. § 19-2604(2)
(emphasis added). Thus, our law conclusively presumes that Gutierrez is a convicted
misdemeanant—not a convicted felon. See In re Dominy, 116 Idaho 727, 729, 779 P.2d 402, 404
(1989) (quoting Striebeck v. Emp. Sec. Agency, 83 Idaho 531, 537, 366 P.2d 589, 591 (1961))
(stating that the word “deemed” creates a conclusive presumption). As explained above, the
legislature may impose limitations on the possession of firearms by a convicted felon. Idaho Const.
art. I, § 11. The legislature may not, however, impose such limitations on a convicted
misdemeanant. Id. (“The people have the right to keep and bear arms, which right shall not be

                                                  11
abridged . . . .”). Therefore, because Gutierrez is a convicted misdemeanant, and not a convicted
felon, it is not possible to interpret Idaho Code section 18-310(2) as limiting Gutierrez’s right to
keep and bear arms without violating Article I, Section 11 of the Idaho Constitution.
       To resolve this issue, I conclude that, under Idaho Code section 18-310(1), Gutierrez did
not have the “right to ship, transport, possess or receive a firearm” from the time the district court
entered the judgment of conviction until the time the district court amended the judgment. During
that period, it is undisputed that Gutierrez was subject to “[a] sentence of custody to the Idaho state
board of correction . . . .” I.C. § 18-310(1). Therefore, the prohibitions delineated in Idaho Code
section 18-310(1) applied to Gutierrez. After the judgment was amended on October 29, 2003,
however, the provisions of Idaho Code section 18-310(1) did not apply to Gutierrez because he
was not subject to a sentence of custody to the board of correction. Additionally, I conclude that
Idaho Code section 18-310(2) did not apply to Gutierrez because he was not “a person convicted
of any Idaho felony.” Rather, Gutierrez was a person convicted of an Idaho misdemeanor. See I.C.
§ 19-2604(2). Stated differently, I would hold that, under Idaho Code section 18-310(2), “a person
convicted of any Idaho felony” does not include a person who has been deemed to be convicted of
a misdemeanor pursuant to Idaho Code section 19-2604(2).
       My interpretation is consistent with State v. Robinson, 143 Idaho 306, 142 P.3d 729 (2006),
the primary case relied upon by the majority for its assertion that the “[o]ngoing consequences of
the original felony may continue even after relief is granted under section 19-2604.” The central
holding of Robinson was that once the defendant “came within the purview of the [sexual offender]
registration act” by conviction for a sexual offense, “the leniency shown him under I.C. § 19–
2604(1) could not change that status.” Id. at 309, 142 P.3d 732.
       Contrasting the operative status in Robinson with the operative status in this case is
illustrative. In Robinson, the defendant was convicted of a sexual offense, but his conviction was
later set aside under section 19-2604(1). Id. at 307, 142 P.3d at 730. The Court held that the
defendant’s status a sex offender was not altered by the setting aside of his sentence because the
requirements for expungement from the sex offender registry are distinct from a grant of leniency
under subsection (1) of Idaho Code section 19-2604. Id. at 308–09, 142 P.3d at 731–72. Here,
however, the change in status from felon to misdemeanant is part and parcel of the grant of
leniency under subsection (2) of that statute. See I.C. § 19-2604(2) (providing that “upon
satisfactory showing that” specific requirements have been met “the court may amend the
                                                  12
judgment of conviction from a term in the custody of the state board of correction to ‘confinement
in a penal facility’ for the number of days served prior to suspension, and the amended judgment
may be deemed to be a misdemeanor conviction”) (emphasis added). Because the “ongoing
consequences” in this case relate to Gutierrez’s status as a felon stemming from his 2000
conviction, and because leniency under section 19-2604(2) altered this status, the majority’s
reliance on Robinson is misplaced.
       Because Gutierrez was not subject to the limitations set forth in Idaho Code section 18-
310(1) after October 29, 2003, and because Idaho Code section 18-310(2) was not applicable, I
would conclude that Gutierrez was not precluded from possessing a firearm after October 29, 2003.
In effect, the reduction of the judgment from a felony conviction to a misdemeanor conviction
automatically restored Gutierrez’s right to keep and bear arms. To rule otherwise would result in
a violation of Article I, Section 11 of the Idaho Constitution.
       Justice STEGNER CONCURS.




                                                 13